DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed February 4th, 2022 has been entered. Currently, claims 1-11 and 13-15 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, to include a further narrowing limitation. Also, claims 12, and 16-18 have been cancelled, overcoming previous 35 USC 112b rejection in the Final Rejection mailed 09/07/2021. 
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
Applicant makes the argument that “while Greener may disclose an arrangement of openings, Greener also discloses that such openings should be substantially closed in the absence of external strain. It is respectfully asserted that Auguste's disclosure that the through-holes are prevented from closure and Greeners' disclosure that the through-holes should be substantially closed renders the modification of Auguste (or Auguste and Steer) based on Greener as improper, either because (i) Greener's opening and purpose are incompatible with Auguste (or Auguste and Steer) or (ii) the teachings in the references regarding this point are sufficiently disparate that one or ordinary skill in the art would not have combined the references and the rejection has taken an improper mosaic approach and applied hindsight. For example, if the through- hole features of Greener were to be a basis for modifying the through-holes in Auguste (or Auguste and Steer), then one of ordinary skill in the art would also consider Greener's requirement that the through-holes be substantially closed when not stretched, which the through-holes in Auguste (or Auguste and Steer) are not. There is simply no basis in the art to take the geometry of the openings when in the stretched state (as in Greener) and apply them to the geometry of the openings when in the state of no external strain (as in Auguste (or Auguste and Steer)). The Examiner points to Greener's disclosure of controlling "exudate egress" by the aperture profile in Greener See office action at p. 7 citing to para. [0008] of Greener). However, Greener controls exudate egress by biasing the openings to the closed position (see discussion of openings providing release of exudate in para. [0004] and discussion of closing the openings to prevent exudate egress in paras. [0003] and [0039]. So it is respectfully asserted the "aperture profile" that Greener relies upon for "exudate egress" control (and which is the basis for the Examiner's modification) is not the alternating pattern of holes in Greener, but rather the biasing of the dressing to the first confirmation to have the openings "substantially closed." Besides, both Auguste and Steer already have openings and there is no reason for Auguste or Steer to require a change in the geometry of the openings - they will still be openings and, as openings, will not control "exudate egress." As Auguste and Steer already have 
In response to applicant's argument (Remarks, Pages 9-14) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See MPEP 2145(X)(A). In this case, Auguste discloses the elastomeric matrix of claim 1 except that it does not have an alternating pattern of orthogonal through holes. Furthermore, Auguste discloses in Paragraphs 76-77 that the hydrocolloid amount is in a specific range in order to prevent the gelling of the composition during the absorption of exudates from resulting in the closure of the through holes. Therefore, Auguste already discloses the hydrocolloid composition provides for open through holes in absence of external strain. Therefore, Auguste is combined with Greener to show an alternating pattern of through holes but the hydrocolloid composition stays that of Auguste, such that the through holes remain open in the combination of Auguste and Greener, whether or not under external strain. Additionally, the through holes of Greener change size to be substantially closed to the visual eye, but are still microscopically aligned in an alternating pattern even in absence of strain. Therefore, the through-holes of Greener are not bodily incorporated into the combination of Auguste in view of Steer, just the geometric pattern of the through-holes of Greener is applied to the through-holes of Augsute in view of Steer. The advantage to apply the geometry of the through-holes of Greener, even though they are in a stretched state, to the through-holes of Auguste in view of Steer, which are absent of external strain, is provided in that the through holes are not superimposed which allows for increased stability and support of the interface dressing. Additionally, the combination of Aguste in view of Steer as modified by Greener does not destroy the intended purpose of Auguste as exudate egress is provided .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al. (U.S. Patent Pub. No. 20150174285) in view of Steer et al. (U.S. Patent No. 4341207) and in further view of Greener (U.S. Patent Pub. No. 20100100022).
Regarding claim 1, Auguste discloses an interface dressing (Paragraph 25, self-supporting interface dressing) comprising an elastomeric matrix (Paragraphs 25-33, self-supporting interface dressing formed from a thin layer of a composition comprising a hydrophobic matrix and having through holes. The matrix comprises, as sole elastomer, a triblock block copolymer comprising two styrene thermoplastic end blocks and one elastomeric central block consisting of a saturated polyolefin), the elastomeric matrix (Paragraph 33, The matrix comprises, as sole elastomer, a triblock block copolymer comprising two styrene thermoplastic end blocks and one elastomeric central block consisting of a saturated polyolefin) being provided with a plurality of through-holes (Paragraph 25, self-supporting interface dressing  having through holes; Paragraph 90, The through holes may be of any geometry and will have, for example, rectangular cross section) each through-hole (Paragraph 25, through holes) having a contour about a central axis (Paragraphs 25 and 90, each through hole has a contoured perimeter as well as central axis) wherein at least one part of the plurality of through-holes (Paragraph 25, through holes) is arranged so as to form at least one pattern (Paragraph 85, through holes, preferably positioned in a distributed manner in said layer; Paragraph 88, pattern used for forming the through holes) wherein each through-hole (Paragraph 25, through holes) is adjacent to at least one other through-hole (Paragraph 25, adjacent through holes), the adjacent through-holes (Paragraph 25, adjacent through holes) having contours (Paragraphs 25 and 90, each adjacent through hole has a contoured perimeter as well as central axis), and wherein, in absence of external strain (Paragraph 76-77, hydrocolloid amount is in a specific range in order to prevent the gelling of the composition during the absorption of exudates from resulting in the closure of the through holes in absence of external strain), the interface dressing has: a thickness of between 0.4 mm and 2 mm (Paragraph 89, thickness of between 0.5 mm and 1 mm; See MPEP 2144.05 prima facia obviousness of overlapping ranges, as 0.5 mm to 1 mm falls within the claimed range), a yarn width between two adjacent through-holes (Paragraph 25, adjacent through holes) of between 0.3mm and 4 mm (Paragraph 100, yarn width between two consecutive through-holes of the order of 2 mm; See MPEP 2144.05 prima facia obviousness of overlapping ranges as 2 mm is within the claimed range), a grammage of between 200 g/m2 and 1200 g/m2 (Paragraph 97, grammage preferably between 300 and 800 g/m2; See MPEP 2144.05 prima facia obviousness of overlapping ranges, as 300-800 g/m2 is within the claimed range), and wherein in absence of external strain, each through-hole has a length of between 0.5 mm and 2 mm (Paragraphs 90-92, these holes will in particular have a mean diameter of between 0.5 and 2 mm, wherein the diameter is a length of the trough-hole), and a width of between 0.5 mm and 2 mm (Paragraphs 90-92, these holes will in particular have a mean diameter of between 0.5 and 2 mm, wherein the diameter is a width of the trough-hole). 
However, Auguste fails to explicitly disclose each through-hole has a width of between 1 mm and 2 mm. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the through-hole width of the interface dressing of Auguste from between 0.5 mm and 2 mm to between 1 mm and 2 mm as applicant appears to have placed no criticality on the claimed range (see Specification, Page 8, line 12, indicating the claimed range as a “non-limiting example”; See Specification, Page 23, Table 2, indicating different dimensioned embodiments 1 through 6 having different through-hole widths falling outside the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, a through-hole width of 1 mm to 2 mm results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of available exudate uptake. Ultimately, the prior art range of 0.5 mm to 2 mm includes the claimed range of 1 mm to 2 mm.
However, Auguste fails to explicitly disclose wherein each through-hole has a length of between 2 mm and 4 mm. 
Steer teaches an analogous interface dressing (Col. 2, lines 4-5 and Figure 1, multi-layered bandage or dressing) wherein each analogous through-hole 20 (Col. 2, line 20, layer B has a plurality of apertures 20) has a length of between 2 mm and 4 mm (Col. 2, lines 34-35, apertures 20 may have a diameter of from about 2 to about 4 mm, wherein a diameter of the aperture is defined as its length; See MPEP 2144.05 prima facia obviousness of overlapping ranges as the range of 2 mm to 4 mm is the same as the claimed range).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the through-hole length of the interface dressing of Auguste, so that the through-hole length is between 2 mm and 4 mm, as taught by Steer, in order to provide an improved interface dressing with an improved through-hole having an ideal length that allows a desired amount of air and liquid passage for optimal therapy (Steer, Col. 2, lines 34-35). 
However, the combination of Auguste in view of Steer fails to explicitly disclose the adjacent through-holes having contours, images of which, when moved translationally in a plane perpendicular to the central axes in order to merge images of said central axes by means of said translational movement, do not become superimposed.
Greener teaches an analogous interface dressing with a plurality of analogous through-holes (Paragraphs 16-17, material may be cut so that the slits form a parallel, staggered, patterned or random arrangement. Cuts are not restricted to any particular geometry; they may be straight-edged or curved. Straight-edged cuts include uni-directional arrangements, where all cuts are parallel, and multi-directional arrangements, where all cuts are non-parallel; Figure 5, slits formed in the lattice) each arranged so as to form at least one analogous pattern (Paragraph 16 and Figure 5, patterned slits wherein adjacent slits are orthogonally oriented) wherein the analogous adjacent through-holes (Figure 5, adjacent slits) having contours, images of which, when moved translationally in a plane perpendicular to the central axes (Figure 5, each slit has a central axis) in order to merge images of said central axes (Figure 5, each slit has a central axis) by means of said translational movement, do not become superimposed (Figure 5, contours of adjacent slits do no become superimposed as adjacent slits are orthogonally oriented).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the contoured pattern of the through-holes of Auguste in view of Steer, so that the adjacent through-holes having contours, images of which, when moved translationally in a plane perpendicular to the central axes in order to merge images of said central axes by means of said translational movement, do not become superimposed, as taught by Greener, in order to provide an improved interface dressing with an controlled aperture profile pattern such that the adjacent through-holes are not superimposed increasing the stability and support of the interface dressing, while also allowing for exudate egress (Greener, Paragraph 8).
Regarding claim 2, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses wherein the elastomeric matrix (Auguste, Paragraphs 25-33, self-supporting interface dressing formed from a thin layer of a composition comprising a hydrophobic matrix and having through holes. The matrix comprises, as sole elastomer, a triblock block copolymer comprising two styrene thermoplastic end blocks and one elastomeric central block consisting of a saturated polyolefin) consists of an elastomeric composition (Auguste, Paragraphs 25-33, hydrophobic matrix with sole elastomer), the adjacent through-holes (Auguste, Paragraph 25, adjacent through holes) of the pattern (Auguste, Paragraph 85, through holes, preferably positioned in a distributed manner in said layer; Paragraph 88, pattern used for forming the through holes) being separated from one another (Auguste, Paragraph 100, yarn width between two consecutive through-holes of the order of 2 mm) by a yarn (Auguste, Paragraph 25, yarns of hydrophobic matrix) of elastomeric composition (Auguste, Paragraphs 25-33, hydrophobic matrix with sole elastomer).
Regarding claim 3, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses consisting solely of the elastomeric matrix (Auguste, Paragraphs 25-33, self-supporting interface dressing formed from a thin layer of a composition comprising a hydrophobic matrix and having through holes. The matrix comprises, as sole elastomer, a triblock block copolymer comprising two styrene thermoplastic end blocks and one elastomeric central block consisting of a saturated polyolefin) and devoid of framework supporting the elastomeric composition (Auguste, Paragraphs 25-33, hydrophobic matrix with sole elastomer), so as to be self-supported (Auguste, Paragraph 25, self-supporting or reinforcement-free interface dressing).
Regarding claim 4, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses wherein the pattern (Greener, Paragraph 16 and Figure 5, patterned slits) comprises adjacent through-holes (Grenner, Figure 5, adjacent slits) which have identical contours (Greener, Figure 5, contoured perimeter of each slit is identical) angularly offset from one another about the respective central axes (Greener, Figure 5, contours of adjacent slits are angularly offset from one another, with four adjacent slits located above, below, left, and right of a respective central axis of a slit, and each adjacent slit being angularly offset from one another by an angle of 90 degrees relative to the respective slit).
Regarding claim 6, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses wherein the pattern (Greener, Paragraph 16 and Figure 5, slits arranged in a pattern) comprises adjacent through-holes (Greener, Figure 5, adjacent slits) which have contours (Greener, Figure 5, contoured perimeter of each slit is identical) that each exhibit a rotational symmetry about the central axis (Greener, Figure 5, each slit has a central axis) with respect to rotation through an angle 2π/n radians (Greener, Figure 5, the contours of the adjacent slits have a rotational symmetry of 180 degrees relative to the respective slit), n being an integer, the contours (Greener, Figure 5, contoured perimeter of each slit is identical) of the adjacent through-holes (Greener, Figure 5, adjacent slits) of the pattern (Greener, Paragraph 16 and Figure 5, patterned slits) being angularly offset from one another about the respective central axes (Greener, Figure 5, each slit has a central axis) with angles different than 2π/n radians (Greener, Figure 5, four adjacent slits of a respective slit are oriented orthogonally to the respective slit, so an adjacent slit is offset by an angle of 90 degrees).
Regarding claim 7, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses wherein the pattern (Auguste, Paragraph 85, through holes, preferably positioned in a distributed manner in said layer; Paragraph 88, pattern used for forming the through holes) comprises adjacent through-holes (Auguste, Paragraph 25, adjacent through holes) which have rectangular contours (Auguste, Paragraph 90, The through holes may be of any geometry and will have, for example, rectangular cross section).
Regarding claim 8, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses wherein the rectangular contours (Auguste, Paragraph 90, The through holes may be of any geometry and will have, for example, rectangular cross section; Greener, Figure 5, each slit has a diamond shaped contoured perimeter) of the adjacent through-holes (Auguste, Paragraph 25, adjacent through holes; Greener, Figure 5, adjacent slits) are arranged orthogonally relative to one another (Greener, Figure 5, adjacent slits are arranged orthogonally to one another).
Regarding claim 9, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses wherein the pattern (Greener, Paragraph 16 and Figure 5, slits arranged in a pattern) comprises a network (Greener, Figure 5, multiple sets of adjacent slits on dressing) of adjacent through-holes (Greener, Figure 5, adjacent slits), the central axes (Greener, Figure 5, each slit has a central axis) of which are aligned in at least a first direction (Greener, Figure 5, central axis of slits aligned in horizontal row direction).
Regarding claim 10, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses wherein the central axes (Greener, Figure 5, each slit has a central axis) of the adjacent through-holes (Greener, Figure 5, adjacent slits) of the network (Greener, Figure 5, multiple sets of adjacent slits on dressing) are aligned in a second direction perpendicular (Greener, Figure 5, central axis of slits aligned in vertical column direction) to the first direction (Figure 5, horizontal row direction). 
Regarding claim 11, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses wherein the thickness is between 0.5 mm and 1 mm (Auguste, Paragraph 89, thickness of between 0.5 mm and 1 mm; See MPEP 2144.05 prima facia obviousness of overlapping ranges, as 0.5 mm to 1 mm is the same as the claimed range). 
Regarding claim 13, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses wherein the yarn width is between 0.5 mm and 2 mm (Auguste, Paragraph 100, yarn width between two consecutive through-holes of the order of 2 mm; See MPEP 2144.05 prima facia obviousness of overlapping ranges as 2 mm is within the claimed range).
Regarding claim 15, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above and further discloses wherein the grammage is between 300 g/m2 and 800 g/m2 (Auguste, Paragraph 97, grammage preferably between 300 and 800 g/m2; Paragraph 101, grammage is particularly preferred at order of 450 g/m2; See MPEP 2144.05 prima facia obviousness of overlapping ranges, as 300-800 g/m2 is the same as the claimed range).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al. (U.S. Patent Pub. No. 20150174285) in view of Steer et al. (U.S. Patent No. 4341207) in view of Greener (U.S. Patent Pub. No. 20100100022) and in further view of Fabo (U.S. Patent No. 5340363).
Regarding claim 5, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above but fails to explicitly disclose wherein the pattern comprises adjacent through-holes which have contours that are each devoid of rotational symmetry about the central axis.
Fabo teaches an analogous interface dressing (Col. 2, line 27 and Figure 1, dressing) wherein the analogous pattern (Col. 2, line 57 and Figure 1, openings 5 in a net pattern) comprises analogous adjacent through-holes 5 (Figure 1, four adjacent openings 5 surrounding a respective opening 5) which have analogous contours (Figure 1, contours of a respective opening 5 and its adjacent openings 5 are identical) that are each devoid of rotational symmetry about the analogous central axis (Figure 1, adjacent openings 5 are capable of being nested 5 in a respective opening 5 because the identical contours are angularly offset from one another by 180 degrees about the respective central axes, so that the identical contours are devoid of rotational symmetry).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the offset angle and design of the through-holes of Auguste in view of Steer in view of Greener, so that the contours of the adjacent through-holes are devoid of rotational symmetry about the central axis, as taught by Fabo, in order to provide an improved interface dressing in which the net-like structure of the dressing allows for the surrounding, healthy area of the skin to which the dressing is affixed to be maintained airy and rich in oxygen (Fabo, Col. 3, lines 8-11).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al. (U.S. Patent Pub. No. 20150174285) in view of Steer et al. (U.S. Patent No. 4341207) in view of Greener (U.S. Patent Pub. No. 20100100022) and in further view of Wenske et al. (U.S. Patent Pub. No. 20140081192).
Regarding claim 14, the combination of Auguste in view of Steer in view of Greener discloses the invention as described above but fails to explicitly disclose wherein the yarn width is 0.8 mm. 
Wenske teaches an analogous interface dressing (Paragraphs 11, elastic primary dressing for moist wound care in the form of a lattice or netting of elastic elongate bodies comprised of silicone; Paragraph 16, open pore configuration of the primary dressing, it is ensured that the exudate can be effectively transported away) wherein the analogous yarn width is between 0.6 mm and 0.8 mm (Paragraph 31, The vertical extension of the elongate bodies of the primary dressing, in case that they have a round cross-section area, the diameter of the cross-sectional surface of the elongate body, is preferably 0.6-0.8 mm, wherein the diameter of a round cross-section area is defined as its width).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a yarn width of 2 mm of Auguste in view of Steer in view of Greener, so that the yarn width is between 0.6 mm and 0.8 mm, as taught by Wenske, in order to provide an improved interface dressing with a yarn width that corresponds to an effective stretching property of the elastic dressing (Wenske, Paragraph 31). 
However, the combination of Auguste in view of Steer in view of Greener fails to explicitly disclose the yarn width is 0.8 mm.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the yarn width of the interface dressing of Auguste in view of Steer in view of Greener in view of Wenske from between 0.6 mm and 0.8 mm, to be 0.8 mm, as applicant appears to have placed no criticality on the claimed amount (see Specification, Page 8, line 12, indicating the claimed value as a “non-limiting example”; See Specification, Page 23, Table 2, indicating different dimensioned embodiments 1 through 6 having different yarn widths, falling outside the claimed value) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, a yarn width of 0.8 mm results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of interface stretch. Ultimately, the prior art thickness range of 0.6 mm to 0.8 mm includes the claimed range of 0.8 mm.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cotton (US 20130053748 A1) teaches an interface dressing with through-holes and adjacent through-holes aligned in orthogonal pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ERIN DEERY/Primary Examiner, Art Unit 3754